Citation Nr: 0024533	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  94-14 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability characterized by pain of the hips. 

3. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right arm disability.

4. Entitlement to a disability rating greater than 10 percent 
for a laceration scar of the right wrist, with ulnar 
neuropathy.  

5. Entitlement to a disability rating greater than 20 percent 
for the residuals of a right femur fracture, with sacrum 
pericarditis and bursitis of the hip.

6. Entitlement to service connection for a disorder 
characterized by pain in the shoulders.

REPRESENTATION

Appellant represented by:	James T. Clancy, Attorney at 
Law


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from December 1955 to December 
1967.  The appellant also had a period of active service from 
December 1967 to April 1974 that has been classified as other 
than honorable service by the service department.   

Procedural History

By rating decision dated in July 1976, service connection was 
granted for the residuals of a right femur fracture with 
trochanteric bursitis and a 10 percent disability evaluation 
was assigned.  In August 1985, the appellant was granted 
service connection for a right wrist scar and then assigned a 
zero percent disability evaluation.  The record further 
reflects that by decision dated in March 1986, the Board 
denied service connection for a disorder characterized as 
pains in the hips, back, wrists and elbows.  

By rating decision dated in June 1993, an increased rating 
was denied for the residuals of a right femur fracture with 
trochanteric bursitis, and an increased rating was also 
denied for a right wrist disability.  The appellant's attempt 
to reopen  claims of service connection for disorders of the 
right arm, back and hips, last denied by the Board in March 
1986, was also denied.  This appeal followed.

In January 1997, the Board found that the appellant had not 
submitted new and material evidence that was sufficient to 
reopen his claim for asserted disorders of the right arm, 
back and hips.  The Board also remanded the appellant's 
claims for an increased rating for a right wrist scar and for 
a disability rating greater than 10 percent for the residuals 
of a right femur fracture with trochanteric bursitis.  

By order dated in November 1998 and pursuant to VA's motion, 
the United States Court of Appeals for Veterans Claims 
(hereafter "Court") remanded the appellant's claims 
relative to reopening of his asserted disorders of the right 
arm, back and hips.  The record reflects that VA sought 
remand of the claims at issue for readjudication under the 
then recent decision of the United States Court of Appeals 
for the Federal Circuit in Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998), issued subsequent to the Board's January 
1997 Board decision.  

The Court's order is silent relative to the appellant's 
proffered reasons for remand, as represented in the 
appellant's initial brief and reply brief to VA's motion to 
remand.  The Court instead ordered the Board to readjudicate 
the claims at issue in accordance with Hodge, and further 
directed that the appellant would have the option to submit 
additional evidence and argument.  In August 1999, the Board 
remanded the appellant's claims relative to reopening of his 
asserted disorders of the right arm, back and hips to the RO 
for readjudication under the Hodge standard.  Notwithstanding 
the Court's silence relative to the appellant's reasons for 
remand other than Hodge, the Board has carefully considered 
the appellant's contentions as expressed in his pleadings and 
other submissions.  

The Issues on Appeal

By rating decision dated in November 1999, the RO granted an 
increased disability rating, 20 percent, for the residuals of 
a right femur fracture with trochanteric bursitis.  The RO 
also granted an increased disability rating, 10 percent, for 
the  service-connected laceration scar of the right wrist.  
The RO found in part that the granting of increased 
disability ratings for these disorders resolved the issues of 
entitlement to service connection for disorders of the right 
arm and hips.  Given the RO's determinations in this matter, 
the Board must identify the issues which are presently for 
consideration in this appeal.  

The appellant's submissions and contentions appear to assert 
that he has a bilateral hip disorder other than the presently 
service-connected fracture residuals with trochanteric 
bursitis.  The record reflects that the appellant has not 
withdrawn from consideration either his attempt to reopen his 
claim for service connection of an asserted bilateral hip 
disorder, or his request for an increased rating for fracture 
residuals with trochanteric bursitis.  See McGhee v. Brown, 6 
Vet. App. 414 (1994) (per curiam order) [observing that 
pursuant to 38 C.F.R. § 19.125(c), the predecessor to 
38 C.F.R. § 20.204(c), a VA claimant cannot be held to have 
abandoned an appeal, once perfected, to the Board; only the 
claimant or representative may withdraw an appeal to the 
Board]; see also 38 C.F.R. § 19.35 [certification is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue.].       

Thus, the appeal relative to reopening of the claim for an 
asserted hip disorder, other than the presently service-
connected right hip residuals of a right femur fracture with 
trochanteric bursitis, remains pending, and has not been 
resolved by the RO's November 1999 rating decision.  Further, 
applicable law provides that a veteran will generally be 
presumed to be seeking the maximum benefit allow by law and 
regulation, and the claim remains in controversy where less 
than the maximum available benefit is awarded.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Because the appellant is 
not in receipt of the maximum schedular rating for his 
service-connected right hip disorder, his increased rating 
claim also remains pending.  

Similarly, in its November 1999 rating decision, the RO 
granted a 10 percent disability evaluation for a laceration 
scar of the right wrist, and found its decision therefore 
resolved the appellant's claim of entitlement to service 
connection for a right arm disability.  The procedural 
history of the claims indicates that since September 1992, 
the appellant has sought to reopen his claim for a right arm 
disability and has sought an increased rating for the 
service-connected right wrist scar, now also encompassing 
ulnar neuropathy.  

The applicable regulation provides that a higher disability 
rating for the disorder in question is still available, 
provided the requisite severity of symptoms is shown.  
Because the appellant is not in receipt of the maximum 
schedular rating for either the laceration scar or for ulnar 
neuropathy, his increased disability rating therefore remains 
pending.  AB, supra.  Further, the appellant's contentions 
and submissions have long been construed as proffering that 
he has some disorder of the right arm for which he seeks 
service connection, other than the service-connected right 
wrist scar with ulnar neuropathy.  The appellant's attempt to 
reopen his claim for the asserted right arm disorder 
therefore also remains pending.  See McGhee, supra.     

By application received in November 1979, the appellant 
sought service connection for a disorder characterized as 
"pain [and] stiffness [of] both shoulders, wrists [and 
elbows]."  The text of a December 1982 rating decision 
denying the benefit sought reflects the issue then under 
consideration as stated.  However, the RO's description of 
the benefit denied was "pain in service, wrists and elbows. 
[emphasis added by the Board]"  The appellant was apprised 
of the rating decision, and the latter description of the 
disability in question, by letter dated in August 1983.  

In October 1983, the RO issued a corrected rating decision 
relative to the characterization of the appellant's second 
period of service.  As to the rating determinations of 
December 1982, the RO again found that service connection was 
not warranted for a disorder characterized by "pain in 
service, wrists and elbows.  [emphasis added by the Board]"  
The appellant was advised of the revised rating decision by 
letter dated in February 1984.  In March 1984, the appellant 
filed a notice of disagreement with regard to the RO's 
determinations on "all disabilities" that were listed in 
his original claim.  A Statement of the Case was subsequently 
issued, specifying that the issue for appellate review was 
pain of the wrists and elbows, among other disorders.  The 
appellant's claim relative to a shoulder disorder was not 
addressed.

The filing of a notice of disagreement commences an appeal 
and as such is sufficient to confer appellate jurisdiction to 
the Board.  Because the appellant disagreed with the RO's 
decision within one year of the rating decision in question, 
the Board has jurisdiction over this matter, and the Board 
must remand the matter to order the RO to issue a Statement 
of the Case pertaining to service connection for a shoulder 
disorder.  Manlincon v. West, 12 Vet. App. 238 (1999).  This 
matter will be specifically addressed in the remand section 
below.   

 
FINDINGS OF FACT

1. In March 1986, the Board denied the appellant's claim of 
entitlement to service connection for a back disorder.

2. Evidence submitted since the Board's March 1986 decision 
relative to a back disorder bears directly and 
substantially upon the specific matter under 
consideration; it is neither cumulative nor redundant; and 
it is so significant that it must be considered in order 
to fairly decide the merits of the claim.

3. The appellant has submitted competent evidence sufficient 
to justify a belief by a fair and impartial individual 
that his claim of entitlement to service connection for a 
back disorder is plausible.

4. In March 1986, the Board denied the appellant's claim of 
entitlement to service connection for a disorder 
manifested by pain of the hips. 

5. Evidence has not been obtained relative to the appellant's 
claim for service connection for pain of the hips since 
the March 1986 denial that bears directly and 
substantially upon the specific matter under 
consideration; that is neither cumulative nor redundant; 
and that is of such significance that it must be 
considered in order to fairly decide the merits of the 
claim.

6. In March 1986, the Board denied the appellant's claim of 
entitlement to service connection for a right arm 
disability.

7. Evidence has not been obtained relative to the appellant's 
claim for service connection for a right arm disability 
since the March 1986 denial that bears directly and 
substantially upon the specific matter under 
consideration; it is neither cumulative nor redundant; and 
that is of such significance that it must be considered in 
order to fairly decide the merits of the claim.

8. The appellant's right wrist scar and right ulnar 
neuropathy constitute separately identifiable 
disabilities.

9. The appellant's right wrist scar is well healed and does 
not result in limitation of function.  

10. Ulnar neuropathy of the right upper extremity is 
manifested by minimal numbness.


CONCLUSIONS OF LAW

1. Evidence submitted since the Board March 1986 decision 
denying service connection for a back disability is new 
and material.  The appellant's claim of entitlement to 
service connection for a back disability is reopened. 38 
U.S.C.A. 5108, 7104 (West 1991); 38 C.F.R. 3.156, 20.1100 
(1999).

2. The appellant's claim of entitlement to service connection 
for a back disability is well grounded. 38 U.S.C.A. 
5107(a) (West 1991).

3. Evidence submitted since the Board March 1986 decision 
denying service connection for a right arm disability is 
not new and material.  The appellant's claim of 
entitlement to service connection for a right arm 
disability is not reopened. 38 U.S.C.A. 5108, 7104 (West 
1991); 38 C.F.R. 3.156, 20.1100 (1999).

4. Evidence submitted since the Board March 1986 decision 
denying service connection for disorder manifested by pain 
in the hips is not new and material.  The appellant's 
claim of entitlement to service connection for pain in the 
hips is not reopened. 38 U.S.C.A. 5108, 7104 (West 1991); 
38 C.F.R. 3.156, 20.1100 (1999).

5. Separate disability ratings are assigned for the service-
connected right wrist scar and right ulnar neuropathy.  
38 C.F.R. § 4.25 (1999).

6. The criteria for an increased (compensable) rating for a 
right wrist scar have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(a), 4.118, Diagnostic 
Codes 7804, 7805 (1999).

7. The criteria for an increased disability rating for right 
ulnar neuropathy have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8516 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the severity of his service-
connected right femur fracture residuals and right wrist scar 
is greater than is contemplated by the currently assigned 
disability ratings.  The appellant is also seeking to reopen 
claims of entitlement to service connection for disorders of 
the hips, right arm and back, which were denied by a March 
1986 Board decision.  

As to the bilateral hip and right arm disabilities, as noted 
in the Introduction the appellant appears to contend that 
these disorders are separate from those for which service 
connection is presently in effect and for which he seeks 
increased compensation, i.e. residuals of a fracture of the 
right femur with sacrum pericarditis and bursitis of the 
right hip and a laceration scar of the right wrist with ulnar 
neuropathy.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction. 
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  

With this requirement of law, and in light of the appellant's 
contentions, the Board will first review the law generally 
applicable to the appellant's claims.  The Board will then 
review the pertinent facts of record, and proceed to its 
analyses of the appellant's attempt to reopen his claims for 
the asserted right hip, back, and right arm disabilities.  
Discussion of the appellant's increased rating claims will 
follow.  Additional facts and law will be discussed where 
appropriate in the context of each individual issue on 
appeal.

Relevant Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S. C.A. 1110; 38 C.F.R. 3.303.  That 
a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d) (1999).

Applicable law also provides that service connection may be 
granted on a secondary basis if a claimed disability is found 
to be proximately due to or is the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (1999); see 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Finality/new and material evidence

In general, Board decisions are final, and may not be 
reopened except on receipt of "new and material" evidence.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Further, pursuant 
to 38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

By "new and material evidence" is meant that which was not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

"New" evidence is that which was not previously of record.  
As to its materiality, in Hodge, supra., the then operative 
requirement that newly proffered evidence be "reasonably 
likely to change the outcome" of a prior decision was 
invalidated as it was more stringent than that enunciated by 
VA in 38 C.F.R.§ 3.156(a).  

In Hodge, it was observed that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  The law 
provides that evidence proffered by the appellant to reopen 
his claim is presumed credible for the limited purpose of 
ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).  

Further, as is noted above, only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans.  With due 
application of this provision of law, the Board must 
determine whether new and material evidence has been 
submitted subsequent to the March 1986 denial of service 
connection for a back, right hip and right arm disability.  

The well-grounded claim requirement/VA's duty to assist

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
. capable of substantiation."  Further, the claim "need not 
be conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

It has been observed that in Epps, the Federal Circuit Court 
of Appeals "definitively held that 'there is nothing in the 
text of [38 U.S.C.A] § 5107 to suggest that [] VA has a duty 
to assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim before 
providing any assistance to the claimant."  Morton v. West, 
12 Vet. App. 477, 481 (1999) (emphasis added).   It was also 
noted that the claimant's burden to produce evidence to 
render a claim well grounded was a "condition precedent 
established by Congress" that neither VA nor the Court was 
free to ignore.  Morton, 12 Vet. App. at 485.    

In order for a claim of entitlement to service connection to 
be well grounded, there must have been presented competent 
evidence of a current disability; a disease or injury which 
was incurred or aggravated in service, and a nexus between 
the disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed.Cir. 1996)(table); see Watai v. Brown, 9 Vet. App. 
441, 443 (1996).  In ascertaining whether a claim is well 
grounded, the truthfulness of evidence proffered in its 
support is presumed.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

A valid assertion of secondary service connection must 
fulfill the well-grounded claim requirement applicable to 
other claims.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); Velez v. West, 11 Vet. App. 148, 158 (1998); Locher 
v. Brown, 9 Vet. App. 535, 538-539 (1996).  There must be 
evidence of the claimed disability; a service-connected 
disease or injury; and a nexus, established by competent 
medical evidence, between the two.  Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).

In sum, in the analysis of whether to reopen a previously and 
finally denied claim, VA must first determine whether the 
appellant has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, VA must determine whether, based upon 
all the evidence of record in support of the claim the claim 
as reopened is well grounded pursuant to 38 U.S.C.A. § 
5107(a).  Third, if the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that its statutory duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  See Elkins v. West, 12 Vet. 
App. 209 (1999), Winters v. West, 12 Vet. App. 203 (1999), 
vacated and remanded on other grounds, __F.3d __, (No. 99-
7108, Fed.Cir. July 26, 2000).  

Increased rating claims - in general

The determination of the appellant's claims for increased 
disability evaluations are to be addressed through the 
application of a schedule of ratings, ("Schedule") which is 
predicated upon the average impairment of earning capacity.  
Separate diagnostic codes identify various disabilities. 38 
U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 
Part 4.

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement of 38 
U.S.C.A. § 5107(a).  In order to present a well- grounded 
claim for an increased rating of a service-connected 
disability, a veteran need only submit his or her competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631-2 (1992); see also Jones v. Brown, 7 Vet. 
App. 134 (1994).  

The Board observes in this regard that the appellant has 
averred that the symptoms of his service-connected 
disabilities have increased, and he thus has presented well-
grounded claims for increased ratings for his service-
connected disorders.

Once the evidence has been assembled, it is the Board's 
responsibility to weigh the evidence.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).


Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a disability 
characterized by pain of the hips.

The appellant's principal contention is that his presently 
service-connected right femur fracture residuals with sacrum 
pericarditis and bursitis of the hip have caused a separate 
hip disorder and a back disorder.  Because the evidence 
pertaining to these asserted disabilities has been 
contemporaneously developed and is essentially the same, the 
Board will review the pertinent factual background as to 
these claims together.  Separate analyses for each claim will 
follow.  

Factual Background

The appellant's service medical records reflect that while on 
active duty in April 1956, he was involved in a motor vehicle 
accident.  The appellant sustained a simple, complete 
fracture of the right leg at its mid-shaft, without artery or 
nerve involvement.  He underwent surgical open reduction of 
the fracture and fixation with a Hansen-Street nail.  Within 
a month after this procedure, the appellant slipped and fell, 
causing a bending of the surgical nail.  He underwent another 
surgical procedure to cause its straightening and was placed 
on convalescent leave.  Upon return from this leave, the nail 
was noted to have again bent.  Further surgical procedure was 
accomplished to remove the bent nail, and emplace a new nail.  
At discharge in October 1956, it was noted that the appellant 
was "weight bearing with a good gait."     

During the course of November 1956 follow-up care, 
radiographic examination showed that the fracture line was 
identified but that healing was progressing.  In a July 1957 
radiographic report, the appliance was noted to be in "good 
position within the right femur."  The fracture site showed 
a marked callus formation, and there was noted "questionable 
evidence" of an old fracture line.  In September 1957, the 
appellant's right leg was noted to be 1/2" shorter than his 
left.  

A January 1959 in-service chronological report of medical 
care reflects that the appellant complained of low back pain 
since his 1956 car accident.  He was noted to have pain on 
flexion and right lateral bending of his spine, and spasm of 
the paravertebral muscles, more prominent on the left.  A 
follow up treatment note reflects that the appellant's back 
pain improved upon bed rest, and with the use of a bed board 
and heart.  The treating physician reported that the 
shortening of the appellant's right limb "may be a basis for 
pain."  The appellant was diagnosed to have acute myositis 
of the lumbosacral spine of undetermined cause.  He was 
hospitalized for two days, and returned to duty.  

The appellant underwent a service department physical 
examination in November 1959. He denied having, or ever 
having had, bone, joint or other deformity, and reported that 
he believed himself to be in good health, although he 
reported that his right femur fracture had been treated by a 
surgical nail.  Clinical evaluation noted the prior right 
femur fracture.  The report is devoid of any mention of 
complaints of back pain or other symptoms.  

Upon the appellant's report of further back pain, he was 
instructed in back strengthening exercises in November 1963.  
Radiographic examination reflected that the appellant's disc 
spaces were well maintained and the curvature of the spine 
was normal.  There was no evidence of degenerative disc 
disease and the sacroiliac joints and hip joints appeared 
normal.  

The appellant underwent service department physical 
examinations in September 1967 and February 1968.  The prior 
right leg and hip surgery was noted.  On the latter occasion, 
the appellant denied having, or ever having had, recurrent 
back pain.  In September 1969, the appellant was noted during 
a service department physical examination to have no 
limitation on range of motion or loss of strength of his 
right leg.  During an October 1969 service department 
physical examination, the appellant denied then having, or 
ever having had, recurrent back pain or bone, joint, or other 
deformity.  

In October 1973, the appellant underwent surgery at the 
University of Texas Medical Branch Hospital, after 
complaining to prison officials that he was experiencing deep 
stabbing pain in his upper thigh.  During an attempt to 
remove the intramedullary rod, its head was broken off of its 
threads.  Operating physicians then removed the remaining 
protruding end from the nail, flush with the right 
trochanter.  In April 1974, after being diagnosed to have 
trochanteric bursitis, the appellant again underwent surgery 
to remove the calcific trochanteric bursa and the 
intramedullary device.  

By application received in January 1976, the appellant sought 
service connection for claimed hip and right leg 
disabilities.

During the course of development of his claim, the appellant 
underwent a VA physical examination in May 1976.  His medical 
history relative to the right femur fracture and 
rehabilitative efforts were noted.  The appellant was then 
noted to be complaining of having pain over the right hip at 
the head of the nail.  Upon clinical examination, he was 
noted to be able to bend, stoop, squat, and stand on his 
heels and toes without difficulty.  The appellant was 
reported to have performed a "sit-up readily."  A well-
healed, nonadherent, nontender, longitudinal scar was noted 
over the lateral aspect of the mid thigh.  The right lower 
extremity was noted to be 3/4 inches shorter than the left 
lower extremity.  Radiographic examination detected the 
presence of a long intramedullary rod on the old healed 
fracture of the mid shaft of the femur.  It was noted that 
the rod appeared to be protruding on its trochanteric end.  
The appellant was diagnosed to have chronic, symptomatic 
trochanteric bursitis of the right hip and femur, secondary 
to a protruding intramedullary nail and 3/4 inch shortening of 
the right lower extremity with slight muscular atrophy of the 
right thigh muscles.

By rating decision dated in July 1976, service connection was 
granted for the residuals of a right femur fracture with 
trochanteric bursitis.  A 10 percent disability evaluation 
was assigned under the then applicable Diagnostic Codes.  In 
a statement received in December 1976 in connection with the 
appellant's then-pending appeal relative to the initially 
assigned disability evaluation for the right femur fracture 
residuals, (denied by the Board in April 1977), the appellant 
reported that he had had lower back problems since his 1956 
accident.  He stated that he "was told by a military doctor 
that it could be caused by the right leg being shorter than 
the left." 

In November 1976, the appellant executed an authorization 
prepared by the Social Security Administration for the 
release of pertinent documents in the possession of VA.  In 
May 1977, the RO forwarded a copy of an examination report to 
the Social Security Administration.  The record does not 
reflect that the appellant was thereafter awarded benefits by 
the Social Security Administration.    

By application received in November 1979, the appellant 
sought service connection for, among other claimed disorders, 
disabilities of the lower back, right wrists and elbows.  

The appellant underwent a VA physical examination in April 
1980, conducted by E.C.P., M.D.  The appellant complained of 
having soreness in the right hip over the head of the 
emplaced nail, and stated that the soreness was aggravated by 
prolonged standing and twisting.  Upon clinical examination, 
the appellant was able to bend, stoop, squat, and stand on 
his heels and toes without difficulty.  The right lower 
extremity measured 35 inches, and the left lower extremity 
was 36 inches.  The appellant did not complain of any 
tenderness to pressure around the old fracture site.  He was 
diagnosed to have chronic, symptomatic and moderate residuals 
of an old fracture of the distal right femur with a retained 
intramedullary nail, trochanteric bursitis, and a one inch 
shortening of the right lower extremity.  

By rating decision dated in November 1980, a disability 
evaluation greater than 10 percent for the residuals of a 
right femur fracture with trochanteric bursitis was denied.  

In December 1982, service connection was denied for a claimed 
back disability, among other disorders.  The rating decision 
reflects that the RO noted that the appellant's in-service 
treatment for myositis of the lumbosacral area had resolved.  
The rating decision reflects that the appellant's service-
connected residuals of the in-service right femur fracture, 
previously described as "trochanteric bursitis" were then 
described as "sacrum pericarditis."  The previously 
assigned 10 percent disability rating pertaining to the right 
femur fracture residuals was confirmed.  By decision dated in 
July 1983, an increased disability evaluation for the right 
femur fracture residuals was denied by the Board.     

The appellant was denied service connection for a lower back 
disability by rating decisions dated in December 1982 and 
October 1983.  In due course of appellate proceedings, the 
appellant reported in a substantive appeal that his back had 
bothered him since the April 1956 accident.  He cited in-
service medical treatment in January 1959 and November 1963.  
The appellant further reported that he was last examined by 
service department medical providers in December 1967, and 
that he had not had a separation physical examination.  

By decision dated in March 1986, the Board denied service 
connection for myositis of the lumbar spine and a disorder 
characterized by pain in the hips and back, among other 
disorders.  As to the asserted hip and back disabilities, the 
Board found that the appellant's more recent physical 
examinations did not reflect any residual disability of a 
permanent nature.  

In correspondence received in April 1986, the appellant 
reported that he was examined by H.R.C., M.D. on September 2, 
1976 in connection with his then apparently pending claim for 
benefits administered by the Social Security Administration.  
In his letter, the appellant quoted Dr. C.'s verbatim 
findings as indicating:

"Right hip and femur trochortic (sic) bursitis, 
secondary to protruding intramudullary (sic) nail 
and 3/4 inch shortening of right lower extremity, 
with marked atrophy of the right gluteal muscle, 
symtomatic (sic) and chronic, with pain and 
discomfort in the area of the right hip and leg, 
unable to stand and work for eight hours a day, 
or repeatedly bend the back, stoop or squat."  

(Underlining and quotations as in the appellant's letter).  

By correspondence received in September 1992, the appellant 
stated that he desired a "reevaluation" of his right leg 
and hip disorder, as well as an "reevaluation" of his right 
hand, arm and shoulder disability. 

In November 1992, a copy of the appellant's medical treatment 
file maintained by the Texas Department of Corrections was 
received.  Pertinent to this appeal, the file reflects the 
following:

1. In October 1984, the appellant underwent 
radiographic examination of his right hip and 
right femur.  A healed fracture of the mid-
shaft of the femur was noted with 
"satisfactorily fragmental apposition and 
alignment," as was an intramedullary nail.  
The right hip appeared normal, and was without 
evidence of fracture, dislocation or joint 
disease.  

2. In December 1984, the appellant reported to 
the prison infirmary with multiple complaints.  
It was noted that radiographic examination of 
his right thigh showed an old healed fracture.  
The examiner observed that the appellant was a 
"hypochondriac and [had] multiple 
complaints."  

3. In late October 1989, the appellant requested 
a "job change" due to trouble climbing a ramp 
which he apparently had to accomplish several 
times a day.  It was noted that the appellant 
had full range of motion of his hip, but that 
he had pain on motion.  His "squatting 
ability" was observed to be good, but he had 
pain on accomplishing this motion.  The 
October 1984 radiographic study was noted, 
indicating the presence of the intramedullary 
nail in his hip.  Medical personnel 
recommended that the appellant be assigned 
work that did not involve climbing a ramp.    

4. In December 1989, the appellant received a 
lower "bunk assignment," and a PULHES profile 
of 3,2,3,1,2, and 1, respectively.  [The Board 
observes that assuming that the "PULHES" 
profile as stated is identical to that 
contained in service department physical 
examinations, it reflects the overall physical 
and psychiatric condition of the appellant on 
a scale of 1 (high level of fitness) to 4 (a 
medical condition or physical defect which is 
below the level of medical fitness for 
retention in the military service.  The "P" 
stands for "physical capacity or stamina;" 
the "U' indicates "upper extremities;" the 
"L" is indicative of the "lower 
extremities;" the "H" reflects the state of 
the appellant's "hearing and ear;" the "E" 
is indicative of the appellant's eyes; and the 
"S" stands for psychiatric condition.  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992).].   The appellant's work assignment 
was to exclude those jobs requiring standing 
for an extended period of time, and lifting in 
excess of 25 pounds.  

5. In November 1991, the appellant was noted to 
have a normal gait, and his right leg was one 
centimeter shorter than his left leg.  

The prison medical treatment file also indicates periodic 
renewal of excusals from lifting weights over 25 pounds and 
prolonged standing due to leg and hip pain.  

The appellant underwent a VA physical examination in April 
1993.  The appellant reported the occurrence of his 1956 
automobile accident, and that he had then "fractured his 
right femur and injured his lower back."  The appellant 
further told the examiner that he had mild low back pain 
since his 1956 accident.  As to his right leg, the appellant 
reported pain along the lateral aspect of the greater 
trochanter consistent with trochanteric bursitis.  

Examination of the leg length while the appellant stood 
revealed the pelvis was level, with no evidence of lower 
extremity shortening or imbalance at the pelvic level.  
Radiographic examination of the right femur found an old 
healed fracture of the mid aspect with an intramedullary rod 
in place.  There was no other abnormality noted. 

Among other diagnoses, the appellant was found to have 
moderately symptomatic trochanteric bursitis, assessed as 
being the result of the rodding of his femur; minimal 
symptoms of the healed intramedullary rodding; and chronic 
lumbar strain without evidence of radiculopathy.    

Radiographic examination of the appellant's lumbosacral spine 
revealed slight degenerative changes.  The vertebrae were 
otherwise normal, and alignment was satisfactory.  The disc 
spaces and the sacroiliac joints were noted to be normal.  

Following the Court's November 1997 remand, the appellant 
submitted a May 1999 letter from J.H.P., D.C..  In substance, 
the chiropractor opined that from his review of the medical 
evidence, the appellant had a "pelvic tilt," which in its 
long term would cause undue pressure on the sacroiliac joint, 
the L5-sacrum junction and the L5 sacrum disc space which 
would ultimately lead to low back pain.  Dr. C. further 
opined that the appellant's shortened right leg and 
protruding nail from the in-service accident probably caused 
his lower back pain.  

The appellant underwent a VA physical examination in 
September 1999.  The examiner reported that he had examined 
the appellant in April 1993.  The appellant reported that he 
had a persistent bursitis in the right hip since the time the 
intramedullary rod was emplaced to repair the right femur.  
The appellant stated that he had hip pain when he slept on 
his hip, and also upon internal and external rotation.  The 
appellant also reported that he had experienced continued low 
back pain, which he stated was due to age-related 
degenerative changes in the back.  The appellant reported 
that he had continuous low back pain that was confined to the 
lower lumbar region with no radicular symptoms.  

Upon clinical examination, the appellant walked with a normal 
gait.  He was noted to have tenderness to palpation over the 
lateral aspect of the right hip, and internal and external 
rotation of the hips produced pain.  The appellant's right 
leg was noted to be two centimeters shorter than his left 
leg.  

The range of motion of the lumbar spine was within functional 
limits and there was no tenderness to palpation.  His heel 
and toe walking were within normal limits.  Low back pain was 
elicited upon straight leg raising and his neurological 
evaluation was otherwise unremarkable.  

The appellant was diagnosed to have a healed right femoral 
shaft fracture with symptomatic hardware, chronic bursitis of 
the right hip secondary to the femoral shaft fracture, 
degenerative disc disease of the lumbar spine, a history of a 
laceration of the right wrist with distal ulnar neuropathy, 
and a leg length discrepancy.  The examiner opined that the 
appellant back symptoms were age-related degenerative changes 
and were not related to any service-connected injury.   The 
examiner further observed that the appellant's hip disability 
was "certainly" related to his service-connected femur 
fracture.  

Analysis

Back disability

As is noted above, the Board must examine all the evidence of 
record proffered in support of the appellant's attempt to 
reopen his claim since the Board last denied the benefit in 
March 1986.  See Evans, supra.  Having done so, and presumed 
the evidence to be credible, the Board finds that new and 
material evidence has been submitted.  The sequential 
analysis required by law follows:

a.  The "old" evidence

The evidence of record at the time of the Board's March 1986 
decision may be summarized as indicating the following:

1.  While on active duty in April 1956, the 
appellant fractured his right tibia, and 
underwent surgical repair of the injury by 
emplacement of a nail at the trochanter.  Right 
leg shortening was noted in September 1957.

2.  In January 1959, the appellant complained of, 
and was treated for, low back pain and spasm that 
was diagnosed to be myositis of the lumbosacral 
spine of undetermined cause but suspected to be 
linked to a shortening of the appellant's leg.

3.  In November 1963, the appellant had an 
episode of back pain.  Radiographic reports found 
no abnormalities of the appellant's disc spaces, 
curvature of the spine, or abnormalities of the 
hip and sacroiliac joints.

4.  In the early 1980's, the appellant reported 
that he had experienced continuous back pain 
since his April 1956 automobile accident.  

b.  The March 1986 Board decision  

In its March 1986 decision, the Board noted that although the 
appellant had been treated for low back pain following the 
in-service automobile accident and that he had been diagnosed 
in service to have acute myositis of the lumbar spine, 
chronic back pain was not demonstrated in service.  The Board 
further found that there was no pertinent condition found at 
the time the appellant last underwent a service department 
physical examination in September 1967, prior to his 
separation from service.  

c.  The "new" evidence and discussion

Plainly new to VA's consideration of this matter is the May 
1999 report of Dr. J.H.P., a chiropractor.  In his report, 
Dr. J.H.P. essentially opines that both the appellant's right 
leg shortening and the protruding nail from the in-service 
accident probably caused the appellant's lower back pain.  
Presumed credible and probative, the May 1999 report of Dr. 
J.H.P. constitutes evidence which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Accordingly, the claim is reopened.  

The Board now proceeds to the question as to whether the 
appellant's reopened claim is well grounded, as mandated by 
Elkins, supra.  As is noted above, a well-grounded claim is 
one that is "plausible," and is constituted by competent 
evidence of a current disability; a disease or injury which 
was incurred in service or a service-connected disability, 
and a nexus between the disease or injury and the current 
disability.  See Caluza and Reiber, supra.  

The report of Dr. J.H.P. cited by the Board which served to 
reopen this claim is competent medical evidence suggesting 
that the appellant has a disability of the back.  The 
appellant therefore has clearly proffered evidence of a 
current disability.  As is noted above, medical evidence has 
also been obtained suggesting that the appellant's in-service 
accident caused his back disorder, either as a result of leg 
shortening or the presence of a nail in his trochanter.  The 
three components of the Caluza/Reiber test being met, the 
Board finds that the appellant has submitted a well-grounded 
claim of entitlement to service connection for a back 
disability.   

A finding that the appellant's claim is well grounded does 
not end the Board's inquiry.  Rather, in this case, it places 
upon VA the duty to assist the appellant in the development 
of the claim by obtaining relevant records which could 
possibly substantiate the claim and conducting appropriate 
medical inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 
(1994); see 38 U.S.C.A. § 5107(a).  

Having reviewed the evidence of record in its whole with 
regard to the appellant's claimed entitlement to service 
connection, the Board has determined that further medical 
inquiry is necessary as mandated by 38 U.S.C.A. § 5107(b).  
The claim will therefore be remanded as is directed below.


Hip Disability

a.  Preliminary Matters  

The appellant is also seeking to reopen a claim of 
entitlement to service connection for a bilateral hip 
disability, which was denied by the Board in March 1986.  He 
is presently in receipt of service connection for the 
residuals of a fracture of a right femur, with "sacrum 
pericarditis," and bursitis of the right hip.  As was 
explained in the introduction, the issue of whether new and 
material evidence has been presented to reopen the claim 
which was denied by the Board in March 1986 necessarily 
involves a claimed hip disability other than the already 
service-connected right femur fracture residuals with 
bursitis if the hip.     

The appellant has been in receipt of service connection for 
trochanteric bursitis as a residual of his in-service right 
femur fracture since August 1976.  [The trochanter is "one 
of two bony prominences developed from independent osseous 
centers near the upper extremity of the femur."  Stedman's 
Medical Dictionary, 1856 (26th ed. 1995).  Bursitis is 
"inflammation of a bursa."  Id. at 254.  A bursa is a 
"closed sac or enveloped lined with synovial membrane and 
containing fluid, usually found or formed in areas subject to 
friction."  Id. at 252.]

The record reflects that the term "sacrum pericarditis" was 
first used in a December 1982 rating decision, when the 
service-connected residuals of the right femur fracture, 
previously described as "trochanteric bursitis" were then 
described by rating personnel as "sacrum pericarditis."  
The Board has carefully reviewed the medical evidence of 
record as contained in the appellant's claims file, and does 
not find that the appellant has been diagnosed to have 
"sacrum pericarditis" at any time.  Indeed, these appears 
to be no logical meaning for such term.  [The word "sacrum" 
pertains to the "segment of the vertebral column forming 
part of the pelvis." Stedman's Medical Dictionary, 1506 
(26th ed. 1995).  "Pericarditis" refers to "inflammation 
of the pericardium," which is the "fibroserous membrane, 
consisting of mesothelium and submesothelial connective 
tissue, covering the heart."  Id. at 1326.]  

The appellant is not in receipt of service connection for any 
cardiovascular disability, and his submissions do not reflect 
any contention, suggestion or argument that service 
connection should be granted or has been granted for a heart 
disorder.  Further, although the appellant is presently 
seeking to reopen a claim of entitlement to service 
connection for a back disability, he does not suggest that a 
disorder of the sacrum has been granted service connection.  
Indeed, in a May 14, 1999 letter to the Board, the appellant 
through counsel observed that the RO's description of the 
disability in question as "sacrum pericarditis" was 
"nonsensical" (see letter, page 6, paragraph 20).  The 
Board agrees with that characterization.    

Given the medical evidence of record and the appellant's 
contentions, the Board has therefore recharacterized the 
description of the appellant's presently service-connected 
disorder to omit the reference to "sacrum pericarditis."  
As noted, service connection is presently in effect for a 
right hip disorder, trochanteric bursitis.  As noted above, 
the question for the Board's scrutiny therefore involves 
inquiry into whether there has been presented any new and 
material evidence since the Board's decision of March 1986, 
demonstrating the presence of a hip disability other than the 
presently service-connected residuals of a right femur 
fracture with trochanteric bursitis.  
 
In January 1997, the Board in part remanded the appellant's 
claim for an increased  disability rating, greater than 10 
percent, for the residuals of a right femur fracture with 
trochanteric bursitis.  The record reflects that by rating 
decision dated in November 1999, the RO granted an increased 
disability rating, 20 percent, for the residuals of a right 
femur fracture with trochanteric bursitis.  Although the RO 
reported that this rating decision represented a "grant of 
service connection" for right hip bursitis, as was noted in 
the Introduction to this decision, the Board has determined 
that the appellant's request to reopen the claim remains 
pending. 


(b)  Discussion

The "old" evidence

The evidence of record pertaining to the appellant's claimed 
hip disorder at the time of the March 1986 Board decision may 
be summarized as indicating the following:

1. While on active duty in April 1956, the 
appellant fractured his right tibia, and 
underwent surgical repair of the injury by 
emplacement of a nail at the trochanter.  
Right leg shortening was noted in September 
1957.

2. An October 1973 surgical procedure was 
undertaken to relieve pain in the appellant's 
upper thigh, caused by the in-service 
emplacement of a surgical nail to repair a 
femur fracture.  

3. In July 1976, the appellant was granted 
service connection for the residuals of the 
right femur fracture with trochanteric 
bursitis.  Rating officials then noted that 
during the conduct of a VA medical 
examination, the appellant had complained of 
pain over the right hip at the head of the 
surgical nail emplacement, and that the 
appellant's hip motion was completely normal.

4. During a VA medical examination of April 1980, 
the appellant was again noted to have soreness 
and pain of the right hip over the head of the 
emplaced surgical nail, and was diagnosed to 
have trochanteric bursitis as a residual of 
the in-service automobile accident.
       
The "new" evidence and analysis

Having examined all the evidence of record proffered in 
support of the appellant's attempt to reopen his claim since 
the Board last denied the benefit in March 1986, and for 
reasons and bases detailed below, the Board does not find 
that any competent evidence has been submitted to indicate 
the presence of a disability other than that for which 
service connection is presently in effect, i.e., the 
residuals of a right femur fracture with bursitis of the hip.

The appellant's account of the report of Dr. H.R.C. is 
"new" in the sense that it is not previously of record.  
However, examination of the appellant's account reveals that 
the Dr. H.R.C. did not identify any additional information as 
to the presence of a hip disorder other than that for which 
the appellant was already in receipt of service connection.  
Dr. H.R.C.'s account, as reported by the appellant, only 
relates to the severity of the appellant's disorder in 
September 1976, and with that exception, is virtually 
identical to the report of a May 1976 VA examiner.  

The entirety of the appellant's medical treatment file 
generated by the Texas Department of Corrections is devoid of 
any mention of any hip disorder, other than that previously 
noted.  In its whole, it relates periodic treatment for 
complaints associated with the disorder.  While the file is 
clearly "new," is irrelevant because it does not suggest 
the presence of any hip disorder other than the one for which 
service connection has already been granted, nor does it 
provide a more comprehensive diagnostic picture of the nature 
of the appellant's service-connected disorder.  See Hodge, 
155 F.3d at 1363 [observing that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.]  

Similarly, the entirety of the remaining medical evidence 
added to the record since the Board's decision in March 1986 
does not suggest the presence of any disability of the hips 
other than that for which service connection has been 
granted.  In VA examinations of April 1993 and September 
1999, the appellant was diagnosed to have trochanteric 
bursitis of the right hip, and there are no other diagnoses 
referable to a bilateral or other hip disorder.  The opinion 
of Dr. J.H.P. refers to right hip pain, although largely in 
the context of his belief that the appellant's back pain was 
attributable to it, and a specific diagnosis is not 
proffered.  

The Board has carefully examined the appellant's contentions, 
and observes that the appellant has not reported the 
existence of any competent medical evidence of the diagnosis 
of a hip disorder other than trochanteric bursitis as a 
residual of the in-service fracture of the femur.  Instead, 
the appellant's contention appears to assume that the 
service-connected disorder relates to impairment of the 
femur, and does not account for the resulting impairment of 
the right hip.  For example, in his letter to the Board 
through his counsel, dated May 14, 1999, the appellant argued 
that pain in the hip should be awarded secondary service 
connection as a residual from the service-connected right 
femur fracture.  See letter, page 2, paragraph 4.  In 
essence, this had already been done, in the sense that the 
diagnosed trochanteric bursitis, which appears to be a source 
of hip pain, has been service connected.

To the extent that the appellant and his attorney are 
contending that an unnamed disability other than the service-
connected right femur fracture residuals with bursitis of the 
hip, it is well established that their lay opinions cannot 
supply required medical evidence.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  To the extent that they are contending 
that pain, alone, constitutes a disability, see Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) [pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a disability for which service 
connection may be granted].  

Additionally, in his citation of various entries in the 
record on appeal that was presented to the Court, (copies of 
which have been presented by counsel to the Board and are 
part of the appellant's claims folder), the appellant pointed 
to various record entries in support of his contention that 
he had a hip disability.  Id. pages 7-8, paragraph 25.  
However, examination of these record entries does not 
demonstrate that the appellant has been diagnosed with any 
other hip disability other than the residuals of a right 
femur fracture with bursitis of the hip, for which service 
connection is presently in effect.     

In short, there has been no evidence obtained since March 
1986 that suggests the presence of any other hip disorder 
besides that already service connected.  Because no other 
disability has been identified, there has been presented no 
material evidence that is sufficient to reopen the claim for 
another hip disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) [in the absence of a disability, service connection 
may not be granted].

Because no new and material evidence has been obtained that 
is sufficient to reopen this claim, the Board's analysis ends 
at this point, and steps 2 and 3 of the Elkins and Winters 
analysis are not undertaken.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 
171 (1996); 38 U.S.C.A. 
§§ 5108, 7104(b).  

For the reasons and bases stated above, reopening of the 
claim of entitlement to service connection for a hip 
disability is denied. 

The Board will have further occasion to discuss the service-
connected right hip disability in the remand section below. 

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right arm 
disability.

Factual Background

While serving on active duty in March 1962, the appellant was 
treated by medical personnel after having reported that he 
had injured his right hand a month previously.  He reported 
that he still had some swelling of the head of the 5th 
metacarpal.  A fracture was ruled out, and the appellant was 
returned to duty.  

In August 1963, the appellant lacerated his right wrist.  A 
one inch laceration was cleaned and sutured.  In February 
1971, the appellant reported that he was experiencing pain 
and swelling resulting from an old chip fracture at the base 
of the 5th metacarpal.  Radiographic examination of the right 
hand revealed normal findings.  No swelling and full range of 
motion was noted.  The diagnostic impression was that the 
appellant had either bursitis or tendonitis.                                    
He was prescribed aspirin.  Radiographic examination of the 
appellant's right hand in March 1972 revealed normal 
findings.  

The appellant's service medical records contain reports of 
periodic physical examinations.  In particular, in February 
1968 and October 1969, the appellant denied having a history 
of "broken bones," and further denied having a painful or 
"trick" shoulder or elbow, or bone, joint, or other 
deformity.  The reports of examination and accompanying 
medical history questionnaires are devoid of any mention of 
any complaints, symptoms, or diagnoses of any finger or arm 
fracture.  

In November 1979, the appellant sought service connection 
for, among other claimed disorders, a disability of the right 
wrist and arm.  

The appellant underwent a VA physical examination in April 
1980.  There was no evidence obtained relative to the 
appellant's claimed right arm disability.  In December 1982, 
service connection was denied for a disability characterized 
as pain in the wrists and elbows, among other disorders.  

The appellant underwent a VA physical examination in June 
1985.  The appellant reported that he had "bone chips" in 
his right wrist that were a result of a fracture he sustained 
while in service.  Upon radiographic examination of his right 
wrist,  no definite abnormality was detected.  

Upon orthopedic examination, the appellant's report of having 
sustained an in-service right wrist fracture, as well as the 
right wrist laceration was noted.  The appellant complained 
of pain and stiffness in the wrist while writing, and 
numbness on the ulnar aspect, as well as a "popping" of the 
PIP joint of the index finger.  Upon clinical examination, a 
four centimeter, well-healed, non-tender laceration of the 
mid-volar right wrist was noted.  Light touch and pinprick 
sensation over the right 4th and 5th digits was decreased.  
The appellant was diagnosed to have a laceration of the right 
wrist with no residual disability resulting from "blunt 
trauma," and "possible ulnar nerve impression in the 
Guyon's canal" of the right wrist.  

Upon neurological examination, the appellant was noted to 
report subjective symptoms of a right ulnar neuropathy.  
Diminished pinprick and light touch was noted in the right 
ulnar distribution.  The examiner commented that a right 
ulnar neuropathy was the most cogent diagnosis, although 
there were no electromyographic tests of records.  The 
appellant thereupon underwent electromyographic testing, and 
the results of this study, as well as a nerve conduction 
velocity test, were normal.  

By rating decision dated in August 1985, service connection 
was granted for a scar of the right wrist.  A zero percent 
disability evaluation was assigned.  In March 1986, the Board 
denied service connection for a disorder characterized in 
part by chronic pains in the wrists and elbows.  

The appellant's prison medical file received in November 1992 
contains an  October 1984 radiographic study of his right 
wrist.  The report indicates that the wrist was examined in 
multiple projections, and that it showed no evidence of a 
fracture.  The examiner found the results were indicative of 
a normal wrist.  In a January 1988 notice of "medical 
classification" generated by a medical examiner at the Texas 
Department of Corrections, the appellant was noted to have 
limited range of motion of the right shoulder.  The etiology 
of the diminished range of motion was not indicated.  

During the April 1993 VA examination, the appellant informed 
the examiner that while he was in Vietnam, he sustained a 
fracture of the fusiform of the right hand, which resulted in 
ulnar nerve symptoms.  He also reported his in-service wrist 
laceration.  Upon clinical examination, the examiner noted 
the presence of a three centimeter transverse scar across the 
right wrist that was somewhat hypertrophic but which caused 
no decrease of range of motion.  The appellant had no pain to 
palpation along the ulnar portion of the wrist, and no 
atrophy was observed.  "Tinel's sign" was not elicited. 
["Tinel's sign" is "a sensation of tingling, or of 'pins 
and needles,' felt in the distal extremity of a limb when 
percussion is made over the site of an injured nerve; it 
indicates a partial lesion or early regeneration in the 
nerve."  Stedman's at 1619.].  Some diminished fine touch 
sensitivity was noted in the ulnar nerve region.  

The appellant also underwent radiographic examination of both 
acromioclavicular joints.  The findings as to both were that 
there was no fracture or other bone abnormality noted, and 
the joints were normal.  

The appellant was diagnosed to be status post-trauma to the 
right wrist which was assessed as moderately symptomatic.  
The examiner found it likely that the appellant had some 
compromise of the ulnar nerve, but that the appellant was not 
significantly symptomatic so as to warrant any exploration or 
inquiry as to surgical decompression.  There was no opinion 
expressed as to whether, and to what extent, the appellant's 
ulnar nerve abnormality was caused or aggravated by any in-
service incident or medical treatment, or whether it was 
related to the service-connected residuals of the right wrist 
laceration.

During the September 1999 VA examination, the appellant 
reported that he had diminished sensation to the ulnar nerve 
distribution.  Upon clinical examination, a healed laceration 
and diminished sensation through the ulnar nerve distribution 
was noted.  The appellant was diagnosed to have a history of 
a laceration of the right wrist with distal ulnar nerve 
neuropathy.  The examiner observed that the current scar on 
the right wrist was then asymptomatic and did not cause any 
additional right arm disability.  

By rating decision dated in November 1999, an increased 
disability evaluation, to 10 percent was granted for a 
laceration scar of the right wrist.  An increased rating was 
granted upon the finding that the appellant's right wrist 
scarring had resulted in  incomplete paralysis of his finger 
and wrist movements.   

Analysis

Preliminary Matters

Preliminary to its consideration of this issue, the Board 
observes that the appellant was granted service connection 
for a right wrist scar by rating decision dated in August 
1985.  In November 1999, the RO coupled the appellant's then 
diagnosed ulnar neuropathy with his previously established 
service-connected right wrist scar, and granted the appellant 
an increased disability rating (to 10 percent) under 
38 C.F.R. § 4.118, Diagnostic Code 7805 (pertaining to scars 
and to be evaluated based upon the resulting limitation of 
motion) and 38 C.F.R. § 4.124a, Diagnostic Code 8516.  

The appellant is therefore presently in receipt of service 
connection for both a scar of the right wrist and ulnar 
neuropathy.  The question therefore before the Board is 
whether there has been obtained any new and material evidence 
that is sufficient to warrant the reopening of his claim of 
service connection for a right arm disorder, as manifested by 
any disability other than the presently service-connected 
right wrist and ulnar symptomatology.   

The Board will now proceed to the sequential analysis 
required by law.

Discussion:

The "old" evidence

The evidence of record pertaining to the appellant's claimed 
right arm disability at the time of the Board's decision in 
March 1986 may be summarized as follows:

1. In March 1962, the appellant received 
treatment for an unspecified injury of the 
right hand, reported to have been sustained 
the previous month.  A radiographic 
examination "ruled out" a fracture injury.

2. In August 1963, the appellant sustained a 1-
inch laceration of the right wrist, which was 
treated.  

3. In February 1971, the appellant reported pain 
and swelling in the right hand, at the base of 
the 5th metacarpal.  Radiographic examination 
detected no fractures, and the appellant's 
hand was said to be normal.  Clinical 
examination revealed no swelling, and full 
range of motion.   

4. During a June 1985 VA examination, the 
appellant complained of pain, stiffness, and 
numbness of his right wrist, and a scar was 
noted.  Although the symptoms were suspected 
to be indicative of a right ulnar neuropathy, 
diagnostic testing resulted in normal 
findings.  

No diagnoses relative to any arm disability, other than the 
right wrist scarring, were of record in March 1986.

In March 1986, the Board noted that the appellant's service 
medical records revealed that although the appellant may have 
complained of pains of the wrists and elbows during service, 
these episodes were acute and transitory and no similar 
symptoms were identified in September 1967, prior to the 
appellant's separation from service.  The Board further found 
that there was no disablement of a permanent nature.      

The "new" evidence and discussion

Because its receipt clearly post-dates the Board's March 1986 
decision, evidence obtained from the appellant's prison 
medical records is new.  However, because it is devoid of any 
mention of any right arm disorder other than the disorder for 
which service connection is in effect, it is not material to 
the issue presently before the Board.  

Similarly, the April 1993 VA examination is also new but is 
not material to the identification of any arm disability, 
other than the appellant's presently service-connected right 
wrist disorder.  In particular, the Board observes that the 
radiographic examination of the appellant's acromioclavicular 
joints suggests that scrutiny was made into possible 
manifestations of the appellant's in-service incident, 
besides the right wrist.  The findings as to the 
acromioclavicular joints demonstrated no fracture, or bone or 
joint abnormality.   

Read broadly, and as is outlined above, the appellant's 
contentions are construed as suggesting that he has some 
right arm disorder, other than the presently service-
connected right wrist scar.  Specifically, he has stated to 
examiners that he sustained a fracture of the right wrist 
during service.  Compare the report of the June 1985 VA 
physical examination (of record at the time of the Board's 
March 1986 decision) with the report of the April 1993 VA 
examination.  

To the extent that the appellant is contending that he 
fracture his right wrist during service, such contention is 
not new, since it was of record at the time of the Board's 
March 1986 decision.  Moreover, the appellant's lay 
statement, alone, is not sufficient to establish a diagnosis 
of wrist fracture.  See Espiritu, supra.  The Board notes 
that there has been no medical evidence submitted since its 
March 1986 decision which indicates that a right wrist 
fracture or residuals therefrom exist.  Indeed, the prison 
medical records received in 1992 included X-ray studies which 
showed no fracture of the wrist.  The additional medical 
evidence added to the record since March 1986 does not 
suggest that the appellant has any right arm disorder other 
than the presently service-connected wrist scar and ulnar 
neuropathy.

In summary, for the reasons and bases expressed above, the 
Board has concluded that new and material evidence which is 
sufficient to reopen the appellant's claim of entitlement to 
service connection for a right arm disability has not been 
submitted.  The benefit sought on appeal accordingly remains 
denied.

As is noted above, the finding that new and material evidence 
has not been obtained terminates the Board's inquiry with 
regard to steps 2 and 3 of the Elkins and Winters analysis.    

Additional matters

The Board wishes to make it clear that it has carefully 
examined the appellant's contentions, as expressed through 
counsel to both the Court and to the Board, relative to the 
issue of reopening of the claim for a right arm disability.  
First, and as is noted above, although the appellant suggests 
that he has a right arm disorder, or more specifically a 
fracture of the right wrist, none of the additional medical 
evidence submitted since March 1986 identifies the existence 
of any right arm disorder, aside from the currently service-
connected right wrist scarring and ulnar neuropathy.  

As has been noted in the Introduction, and as will be 
addressed in detail in the remand section below, the Board in 
this decision is remanding the appellant's claim for service 
connection for an asserted shoulder disorder for the issuance 
of a Statement of the Case as mandated by the Court's 
decision in Manlincon, supra.  
In addition, the matter of entitlement to an increased 
disability rating for the service-connected right wrist scar 
with ulnar neuropathy will be addressed immediately below. 

The Board observes that before the Court, the appellant 
argued that the Board's January 1997 denial of his attempt to 
reopen his claim of entitlement to service connection for a 
right arm disability was in error, because the Board had also 
in that decision remanded his claim for an increased 
disability rating of a right wrist scar.  The appellant 
argued that the disposition of the two claims was 
inconsistent as they were "inextricably intertwined."  The 
Court did not address the appellant's contention.  

The Board finds that the issue whether new and material 
evidence sufficient to reopen the claim of service connection 
for a right arm disorder and the issue of an increased 
disability rating for the service-connected right wrist 
disability are not inextricably intertwined.  A claim is 
inextricably intertwined only if the RO would have to 
reexamine the merits of any other claim that has been denied 
by the Board, or the appellate courts, which is pending on 
appeal pursuant to the same action.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  Such is not the case here.  The 
Board is able to render a decision as to the claim for a 
right arm disability independent of any decision as to the 
severity of the service-connected right wrist disability.  
The severity of the right wrist disability is of no 
consequence to the matter of whether an additional (i.e. not 
currently service connected) disability of the right arm 
exists.  

The prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation.  See generally Parker v. Brown, 7 Vet. App. 116 
(1994); Babchak v. Principi, 3 Vet. App. 466 (1992).  In this 
case, the appellant has not clearly indicated why the issue 
of whether new and material evidence sufficient to reopen the 
claim of entitlement to service connection for a right arm 
disability and the issue of entitlement to an increased 
disability rating for the service connected right wrist 
disability are inextricably intertwined, and the Board has 
been unable to identify any reason for treating the two 
issues as being inextricably intertwined.   

The Board also notes that it does not consider the issue of 
entitlement to service connection for a right shoulder 
disability to be inextricably intertwined with either or both 
the right arm issue and the right wrist issue discussed 
above.  In his May 14, 1999 letter to the Board, the 
appellant through counsel cited instances of right shoulder 
pain in support of his contention that the appellant's claim 
for a right arm disability should be reopened.  See letter 
dated May 14, 1999, page 5.  However, this contention is 
devoid of any supporting medical evidence which links the 
claimed right shoulder pain to the claimed right arm 
disability.  In this respect, the evidence cited by the 
appellant, as well as other evidence presently of record, 
demonstrates no disability of the right upper extremity other 
than the presently service-connected right wrist disorder.  
To the extent that the appellant and his counsel are 
attempting to link the reported shoulder pain with the 
claimed right arm disability, as laypersons they are not 
qualified to render medical opinions on such matters.  See 
Espiritu, supra.       

Entitlement to a disability rating greater than assigned for
scarring of the right wrist and ulnar neuropathy  

The appellant's service connected right wrist scar and ulnar 
neuropathy is currently evaluated by the RO as 10 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7805 
[scars] and 38 C.F.R. § 4.124a, Diagnostic Code 8516 [ulnar 
neuropathy].

The factual evidence of record pertaining to the severity of 
the appellant's right wrist scar and its neurological 
symptoms is outlined above and will not be repeated here.  

Analysis

Preliminary Matters

As indicated above, in its November 1999 rating decision the 
RO granted the appellant a 10 percent disability rating, 
encompassing both the wrist scar and neurological symptoms.  
The appellant had been previously in receipt of a zero 
percent disability rating for a scar of the right wrist under 
the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805 - 
the general Diagnostic Code for the evaluation of scarring.  

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that, notwithstanding VA's anti-pyramiding regulation, 38 
C.F.R. § 4.14, two or more separate disability ratings are 
possible in cases in which a veteran has separate and 
distinct manifestations from the same injury.  See 38 C.F.R. 
§ 4.25 (1999).  

Applying Esteban to the facts that are presented here, the 
appellant has been shown to have two distinct disabilities: a 
dermatologic disorder (the scar) and a neurological disorder 
(identified as ulnar neuropathy).  Without regard to the 
ultimate disability evaluations that may be assigned, the 
ulnar nerve disorder is subject to evaluation of separate and 
distinct manifestations (i.e., numbness and associated 
symptoms) than are evaluated under the diagnostic criteria 
for scarring (i.e., the resulting disability is evaluated 
under the criteria pertaining to loss of range of motion for 
the appendage concerned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5215).  Accordingly, the Board believes that the 
assignment of a disability rating for ulnar neuropathy, 
separate and distinct from that assigned for scarring of the 
right wrist, is appropriate under the circumstances and does 
not violate 38 C.F.R. § 4.14 (1999).    

The Board will therefore proceed to evaluations of the 
severity of the right wrist scar and of the right ulnar 
neuropathy.  

Right wrist scar    

Prior to the assignment of a 10 percent disability rating 
that was granted upon findings that the appellant had right 
ulnar neuropathy, the appellant's right wrist scar was 
assigned a zero percent disability rating under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  Under this provision, a scar 
is evaluated upon its resulting limitation of the function of 
any part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(1999).   

In this case, the appellant's right wrist scar has never been 
shown to limit functioning of his right wrist.  The 
appellant's prison medical file is devoid of any evidence of 
impairment of the right wrist due to the service-connected 
scar.  Although the appellant was periodically excused from 
duties involving lifting over 25 pounds, the Texas Department 
of Corrections file reveals that this was based upon the 
appellant's reports of back and hip pain.  In June 1985, the 
appellant's scar was noted to be well-healed and non-tender 
and the appellant was noted to have full range of motion of 
his right wrist.  At that time, a VA medical examiner noted 
"no residual disability" resulting from the right wrist 
laceration.  

Of particular relevance to the current inquiry, the April 
1993 VA examination noted that although the appellant's right 
wrist scar was somewhat hypertrophic, it caused no diminished 
range of motion.  Additionally, the appellant demonstrated no 
pain to palpation along the wrist.  Although the appellant 
was diagnosed in part to be status post-trauma to the wrist, 
and the severity of the disorder was described as 
"moderately symptomatic," the examiner specifically 
described the diagnosis as involving a compromise of the 
ulnar nerve [which will be discussed separately below].  
Similarly, during an August 1999 VA examination, ulnar 
neuropathy was noted but the appellant was again noted to 
have a healed laceration, resulting in findings that were 
unchanged from previous examinations, and his right wrist 
scar was assessed as asymptomatic.  

In sum, there is no evidence that the appellant has any 
diminution of function resulting from the right wrist scar.  
A compensable disability rating is therefore denied.   
38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).

The Board has considered the potential application of other 
diagnostic codes, see Butts v. Brown, 5 Vet. App. 532, 538 
(1993) but has not identified any diagnostic code which would 
be more appropriate.  The medical evidence does not indicate 
such associated pathology as ulceration, tenderness or pain.  
See 38 C.F.R. §§ 4.118, Diagnostic Codes 7803, 7804 (1999). 

Right ulnar neuropathy

The criteria for assessing paralysis of the ulnar nerve is 
found in 38 C.F.R. § 4.124a, Diagnostic Code 8516.  The 
appellant's disorder is currently assessed as 10 percent 
disabling under this provision, and the rating contemplates 
mild paralysis that is incomplete. A 20 percent rating is 
warranted for moderate paralysis of a minor extremity that is 
incomplete and a 30 percent rating is warranted for moderate 
paralysis of a major extremity that is incomplete.  

Words such as "severe," "moderate," and "mild" are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence-to the end that its decisions are 
"equitable and just."  38 C.F.R. 4.6.  It should also be 
noted that use of similarly descriptive terminology by 
medical professionals, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. 7104; 38 C.F.R. 4.2, 4.6 (1999).

The record reflects that the appellant is right-handed, and 
the service-connected extremity is therefore his dominant 
appendage.  38 C.F.R. § 4.69.  (See June 1985 VA examination 
report, reflecting that appellant was "right hand 
dominant").  

The medical evidence has been described above.  A VA 
examination in April 1993 noted the presence of no pain on 
palpation of the ulnar aspect of the wrist, although "some 
compromise" of the ulnar nerve was noted, specifically the 
presence of some diminished fine touch sensitivity.  The 
examiner specifically opined that the appellant was not then 
significantly symptomatic to warrant surgical intervention.  

Subsequently obtained medical evidence does not reveal the 
appellant's right ulnar neuropathy to be of severity 
different from that demonstrated in April 1993.  In September 
1999, a VA examiner reported that the appellant's right ulnar 
nerve distribution was "unchanged" from previous 
examinations, and the appellant continued to have diminished 
sensation of the ulnar nerve.  

In sum, the medical evidence has not shown, and the appellant 
has not reported, having symptoms of such severity so as to 
warrant a finding that the right ulnar neuropathy results in 
any greater impairment than some diminished sensitivity.  The 
symptomatology which has been identified in the medical 
reports is consistent, with, at worst, incomplete mild 
paralysis of the ulnar nerve.  Indeed, there appears to be 
little if any paralysis; rather some diminished sensation has 
been noted.   Because the clinical evidence of record does 
not demonstrate that the appellant's right ulnar neuropathy 
results in more than mild impairment, a disability rating 
greater than 10 percent is denied.  

Other than to request a reevaluation of his service-connected 
right wrist disorder, the appellant has not offered any 
contentions relative to this issue.  The Board observes that 
in his December 1999 letter to the Board, which forwarded a 
copy of his May 1999 submission, the appellant through 
counsel offered no specific contention relative to the 
severity of his right wrist disorder.  In the May 1999 
submission, the appellant through counsel argued that 
consideration of the appellant's then pending attempt to 
reopen his claim relative to a right arm disability was 
"inconsistent" with the Board's January 1997 remand of the 
appellant's increased rating claim for his right wrist 
disorder.  Although read broadly, the appellant's request for 
reevaluation of his right wrist disorder suffices to render 
the claim well grounded under Proscelle, he has not reported 
the presence of any neurological symptoms, as confirmed by 
clinical studies, beyond that represented by the currently 
assigned 10 percent rating under 38 C.F.R. § 4.124a, 
Diagnostic Code 8516.

In summary, the Board has concludes that the preponderance of 
the evidence is against the appellant's claim for a 
disability rating in excess of 10 percent for his service-
connected right ulnar neuropathy.  The benefit sought on 
appeal is accordingly denied.  
 
ORDER

New and material evidence having been presented, the claim of 
service connection for a back disability is reopened.  

The claim of service connection for a back disability is 
well-grounded.

New and material evidence not having been presented, the 
appellant's claim of entitlement to service connection for a 
hip disability is not reopened. The benefit sought on appeal 
remains denied.

New and material evidence not having been presented, the 
appellant's claim of entitlement to service connection for a 
right arm disability is not reopened. The benefit sought on 
appeal remains denied.

Separate disability ratings are established for a scar of the 
right wrist and for right ulnar neuropathy.   

An compensable disability rating for a scar of the right 
wrist is denied.

A disability rating greater than 10 percent for right ulnar 
neuropathy is denied.  


REMAND

The Board has reviewed the evidence of record with regard to 
the appellant's claims for an increased rating of the 
residuals of his right femur fracture with trochanteric 
bursitis and entitlement to service connection for a back 
disability secondary to the right femur fracture.  Having 
done so, the Board had determined that additional development 
of the evidence is necessary.

Service connection for a back disability

As has been noted, evidence has been obtained in the form of 
Dr. J.H.P. suggesting that the disorder in question was 
caused by a "pelvic tilt" resulting from the appellant's 
shortened right leg, or the protruding nail that was emplaced 
to repair the appellant's in-service accident.  There is no 
evidence that this opinion, however, was based upon a 
clinical examination of the appellant.  Moreover, Dr. J.H.P 
is not a medical doctor.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].   

Although the appellant underwent a VA orthopedic examination 
in September 1999 that found him to have a leg length 
discrepancy, the examination did not address whether the 
appellant had a "pelvic tilt" resulting from the leg length 
differential, or whether the appellant's back disorder may 
have resulted from the emplacement of the surgical nail.  
Further, the September 1999 VA examination does not reflect 
whether the appellant's VA claims folder was reviewed by the 
examiner.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
in well-grounded claims, the statutory duty to assist 
generally requires a thorough and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment]. 

The Board is thus presented with two opinions, neither being 
sufficient in the Board's view, for the Board to fully 
evaluate the evidence of record.  The Board will therefore 
direct that the appellant undergo an additional VA medical 
examination.   

The appellant has also reported that he underwent a medical 
examination in September 1976, conducted by Dr. H.R.C., in 
apparent connection with an application for benefits 
administered by the Social Security Administration.  The 
record reflects that in May 2000, the Social Security 
Administration reported that it did not have a file 
pertaining to the appellant, and that it was therefore unable 
to send any medical records.  

The appellant's account of the report of Dr. H.R.C. is not 
probative to the issue under consideration in its present 
form.  See Robinette v. Brown, 8 Vet. App. 69, 74 (1995) 
holding that because the connection between what a physician 
said and the layman's account of what the physician 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence.].  

The examination report authored by Dr. H.R.C., as described 
by the appellant, is not of record.  Because the appellant 
has referred to specific language relative in the report, it 
appears that he may have access to the report of Dr. H.R.C.  
If this is so, he should produce the report, or a copy, for 
the RO's consideration.  See Graves, 8 Vet. App. at 525.   
 
Increased disability rating for residuals of a right femur 
fracture

As is noted above, the Board has recharacterized this 
disability as residuals of a right femur fracture with 
bursitis of the hip, and has deleted the reference to 
"sacrum pericarditis".  

Relative to the disability rating to be assigned to the 
disorder, the appellant is in receipt of a 20 percent rating 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5019 and 5255.  The former provision pertains to the rating 
of disorders involving bursitis, which is to be rated as 
degenerative arthritis. See 38 C.F.R. § 4.71a, Diagnostic 
Code 5019.  Degenerative arthritis is rated based upon 
limitation of motion of joints affected. 38 C.F.R. 4.77a, 
Diagnostic Code 5003.

Although the appellant's right femur fracture residuals have 
been evaluated under the foregoing Diagnostic Codes, other 
possibly applicable provisions under 38 C.F.R. § 4.71a 
include Diagnostic Codes 5251 through 5253 (generally 
pertaining to limitation of movement of the thigh).  Upon 
remand, the RO should consider application of the alternative 
Diagnostic Codes.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992)   
[observing that one Diagnostic Code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology, and that any change in a Diagnostic Code by a 
VA adjudicator must be specifically explained].   

As noted above, the appellant underwent a VA examination in 
September 1999.  The examination report does not detail 
whether the appellant's hip range of motion was evaluated.  
Further, because evaluation of the service-connected 
disability involves a joint rated on limitation of motion, 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 
38 C.F.R. § 4.45 (1999) are to be considered.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The issue of entitlement to 
an increased rating for the residuals of a right femur 
fracture with bursitis of the hip will therefore be remanded 
for the conduct of a VA examination and readjudication.  

The Board reiterates that although "pyramiding" (i.e., the 
evaluation of the same disability under various diagnoses) of 
disability awards is to be avoided under 38 C.F.R. 4.14, the 
Court held in Esteban that two or more separate disability 
ratings are assignable in cases in which a veteran has 
separate and distinct manifestations from the same injury.  
Following the development as directed in this remand, the RO 
should consider the provisions of 38 C.F.R. § 4.14 and 
Esteban.  

Service connection for a shoulder disorder

As is noted above, the appellant was denied service 
connection for a disorder characterized by pain in the 
shoulders by rating decision dated in December 1982, and he 
filed a timely notice of disagreement with regard to the 
rating decision thereafter.  Because he has not been apprised 
of the applicable law pertaining to the claim, the RO will be 
directed to issue a Statement of the Case.  See Manlicon, 
supra; see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C. § 7105, a NOD initiates appellate 
review in the VA administrative adjudication process and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after an SOC is issued by VA]  

Accordingly, these claims are REMANDED for the following 
actions:

1.  The RO should contact the appellant 
and his representative and request that 
he complete an authorization form to 
obtain any medical records on file with 
the Texas Department of Corrections that 
is not evidenced by the current record.  
The appellant should be provided with the 
necessary authorization for the release 
of any treatment records from this 
source, as well as any from any other 
source not currently on file.  The RO 
should then obtain these records as well 
as any VA medical treatment records not 
currently of record relative to the 
disorders in question and associate them 
with the claims folder. 

2.  As discussed above, the RO is to 
request from the appellant the September 
1976 medical opinion of Dr. H.R.C.

3.  The RO should arrange for the conduct 
of an orthopedic examination.  The RO 
must ensure that prior to the conduct of 
the examination, the appellant's VA 
claims folder is to be reviewed by the 
examiner, who should acknowledge its 
receipt and review in any report 
generated as a result of this 
examination.  The examiner must 
specifically address the following, and 
provide a statement of the medical bases 
for such opinions as are rendered:

a.  Is it as least as likely as not 
that the appellant's degenerative 
changes of the back, or other back 
symptoms, have been caused by his 
service-connected right femur 
fracture residuals with bursitis of 
the hip?

b.  Is it as least as likely as not 
that the appellant's degenerative 
changes of the back, or any other 
back symptoms, have been caused by 
any in-service incident?

c.   Relative to the service-
connected right femur fracture 
residuals with bursitis of the hip, 
what is the current severity of the 
disorder?  In particular, the 
examiner must record pertinent range 
of motion studies to include 
flexion, adduction and abduction, 
the presence of any flail joint or 
other symptoms, and must further 
comment whether any additional 
impairment due to functional loss or 
pain.   

4.  The RO should take such development 
or review action as it deems proper with 
respect to the claim for service 
connection for a disorder characterized 
by pain in the shoulders.  If any such 
action does not resolve the claim, or if 
the RO chooses to take no additional 
development action, the RO shall issue 
the appellant a (Supplemental) Statement 
of the Case pertaining to that issue. The 
appellant should be given notice of, and 
appropriate opportunity to exercise, his 
appeal rights. 

After completion of the above, the RO should readjudicate the 
appellant's claims with consideration given to all of the 
evidence of record, including any additional medical evidence 
obtained by the RO pursuant to this remand.  The law, 
regulations and Court decisions discussed by the Board above, 
in particular Esteban and DeLuca, should be considered.  

If any of the appellant's claims are denied, the appellant 
and his representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court. The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

The RO is directed to the Court's ruling in Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), where the Court 
observed that in fulfilling its duty assist incarcerated 
claimants, VA adjudicators are to tailor such assistance to 
the peculiar circumstances of confinement, and that "such 
individuals are entitled to the same care and consideration 
given to their fellow veterans."  See also Bolton v. Brown, 
8 Vet. App. 185, 191 (1995).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 


